DETAILED ACTION
		Status of Claims
Claims 1, 3, 8, 23, 24, and 26 have been amended in the response received 6/24/2022.
Claims 2, 4-6, 11, and 16-22 have been previously canceled in the response received 11/18/2020 and claims 14, 15, and 30 have been previously canceled in the response received 3/31/2021.
Accordingly, claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are pending.
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of determining item recommendations. Specifically, representative claim 1 recites the abstract idea of: 
access a purchase history associated with each of a plurality of users, wherein the purchase histories information include information indicative of at least one of transactions, shopping cart activity, viewership at an online portal or webpage, product enquiries, or searches; 
select a plurality of different time-windows;
generate a training dataset by including therein, from each of the selected time-windows and for each of the users, a plurality of pairs of items indicated in the associated purchase history; 
identify, based on the purchase history, a first purchase time t1 of a first item i1 and a second purchase time t2 of a second item i2 for each of the pairs of the generated dataset;
determine at least one first time-decay function f1(x) based upon a time different between at least one of the first purchase times t1 and at least one of the second purchase times t2;
determine at least one second time-decay function f2(x) based upon a time different between at least one reference time tf and at least one maximum of purchase time of the first item i1 and the second item i2;
adjust one or more parameters of the at least one first time-decay function f1(x) and the at least one second time-decay function f2(x), causing each of the functions to have a concave shape, a convex shape, or a combination thereof;
determine a contributory affinity value (A1) by estimating a propensity for purchasing each of the second items by the respective user who purchased the first item of each of the pairs; and 
sum the determined values for each of the users;
predict a personalized item ranking for a plurality of items available for purchase for at least one of the users based on the summed values of the at least one user. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining item recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining an affinity between items from purchase histories in order to determine item recommendations is a commercial or legal interaction because it is a sales activity and/or relates to business relations. 
Additionally, the concept is also considered to be a mathematical concept. Mathematical concepts are defined by the 2019 PEG as including “mathematical relationships, mathematical formulas or equations, mathematical calculations.” In this case, representative claim 1 recites determining an affinity value based on a first time-decay function and a second time-decay function and then combining affinity values. 
Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a memory having computer-readable instructions stored therein, a processor, and a user interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., determining item affinity for item recommendations) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, representative claim 1 is directed to an abstract idea. 
Additionally, the step of output a personalized recommendation to the at least one user via a user interface based on the personalized item ranking merely amounts to insignificant extra-solution activity to the judicial exception. Insignificant extra-solution activity can be understood as “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” MPEP 2106.05(g). As described in MPEP 2106.05(g), “an example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” Furthermore, “an example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” In this case, the process of outputting a recommendation, merely amounts to a post-solution activity because it is merely incidental to the primary process of identifying the recommendation.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
With respect to the limitation reciting output a personalized recommendation to the at least one user via a user interface based on the personalized item ranking, such a limitation merely amounts to no more than well-understood, routine, and conventional activity. Processes such as outputting data have been recognized by the courts as being well-understood, routine, and conventional activity.  For example, receiving or transmitting data over a network is a process that has been recognized by the courts as being well-understood, routine, and conventional activity. MPEP 2106.05(d). Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3, 7-10, 12, 13, 31, and 33 do not aid in the eligibility of independent claim 1. For example, the dependent claims merely provide further embellishments of the abstract limitations recited in independent claim 1. 
Thus, dependent claims 3, 7-10, 12, 13, 31, and 33 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 23-29, 32, and 34 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1, 3, 7-10, 12, 13, 31, and 33. As such, claims 23-29, 32, and 34 are rejected for at least similar rationale as discussed above.

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained. 
On pages 8-9 of the Remarks Applicant argues that “the recited approach is directed to a practical application of a technological improvement,” and “these features cause prevention of wasted computation power via a ‘choice of time-windows for training and/or learning relationships between products and user…, which [improves] the effectiveness as well as the scalability and/or resource optimization.’” The Examiner respectfully disagrees. The Examiner reiterates the standard for ascertaining the presence of an improvement sufficient to demonstrate integration into a practical application. Specifically, MPEP 2106.04(d)(1) states “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” Furthermore, “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.” Id. 
Looking to the specification is a standard that the courts have consistently employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0005] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as finding relevant products for a customer to purchase. While [0005] of Applicant’s specification notes prior techniques are resource consuming and that an opportunity exists for improving the effectiveness, scalability, and/or resource optimization, such a statement is merely a conclusory statement. There is not further discussion in Applicant’s disclosure as to how the claimed invention actually provides such technical improvements. Additionally, the claims do not reflect anything that could be interpreted as effecting such improvements. At best, the claims recite an improvement to the abstract idea of determining item recommendations, which is not an improvement to technology or a technical field.  Although the claims include computer technology such as a memory and processor, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve product recommendations, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625